Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 3-5, 7 and cancellation of claims 2, 6, 8 and 13-20 in “Claims - 05/13/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 05/13/2022” is acknowledged. 
 	This office action considers Claims 1, 3-5, 7, 9-12 pending for prosecution.
EXAMINER’S COMMENT
	In the last office action dated 04/11/2022, dependent claim 8 was objected. The applicant has incorporated claim 8 and intervening claims 2 and 6 into independent claim 1. Therefore, claim 1 is allowed.
REASON FOR ALLOWANCE
       Claims 1, 3-5, 7, 9-12 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second impurity region disposed in the substrate and between the legs of the word line; wherein the substrate and the first impurity regions have the same conductivity type, and the first impurity regions and the second impurity region have different conductivity types; wherein the substrate comprises a first semiconductor layer, a second semiconductor layer and an insulator layer sandwiched between the first and second semiconductor layers; the word line, the first and second impurity regions, and the isolation film are disposed in the second semiconductor layer of the substrate; and the legs of the word line are disposed between the base of the word line and the insulator layer” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20110284954 A1 to Hsieh) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20110284954 A1 to Hsieh) is considered pertinent to applicant's disclosure. See form PTO-892. Hsieh discloses: 

    PNG
    media_image1.png
    383
    362
    media_image1.png
    Greyscale

Hsieh – Annotated Fig. 5
a substrate ({500, 502}; annotated Fig. 5; “semiconductor substrate 500” – [0033]); 
a word line ({530, 518, 522_1, 522_2} – [0033]) disposed in the substrate ({500, 502}) and comprising a base ({530, 518} – since 530 & 518 are metals – see [0033]) and a pair of legs ({522_1, 522_2} – 522_1 and 522_2 are also metals – [0033]) connected to the base ({530, 518} – shown in annotated Fig. 5); 
a plurality of first impurity regions (512; “n+ source regions 512” – [0033]) disposed in the substrate ({500, 502}) and on either side of the word line (512 regions on either side of 522_1 and 522_2 – at least partially); and 
an isolation film (508 – “an insulating layer 508” – [0033]) disposed in the substrate ({500, 502}), wherein the word line is surrounded by the isolation film (508 surrounds 522_1 and 522_2 – at least partially).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claim 1 is deemed patentable over the prior art.
Claims (3-5, 7, 9-12) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898